Citation Nr: 0331991	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-15 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peptic ulcer and 
gastritis, claimed as a "stomach condition."


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from June 
1976 to December 1979, and from October 1981 to November 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in September 2001, wherein service connection for a 
"stomach condition" was denied.  
REMAND

The Board notes that, with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003), the RO has met the duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete his claim.  More specifically, in a 
letter dated in April 2001, the RO advised the veteran of the 
VA's duty to assist him, information and evidence needed to 
establish entitlement to the claim, what evidence is in the 
claim folder, what additional evidence is needed, when and 
where to send the evidence, and who to call if he has any 
questions or needs assistance.  The letter also explained 
what the RO would do to assist the veteran in developing his 
claim if he wanted such assistance.  It advised him that he 
could provide signed authorization forms to permit the 
release of relevant medical evidence from private physicians 
and treatment facilities directly to the RO.  The veteran 
also was advised of the provisions of VCAA by the Statement 
of the Case (SOC) issued in September 2002.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As for the duty to assist, the Board notes that that all 
records cited by the veteran as relevant to his claim, 
including private physicians' records and service medical 
records, have been associated with the claim folder.  The 
duty to assist also encompasses the provision of a VA medical 
examination where "medical evidence accompanying the claim 
is not adequate for rating purposes."  38 C.F.R. § 3.326(a).  
In this regard, the Board notes that a claimant is not 
entitled as of right to a VA medical examination for 
determining entitlement to VA compensation benefits.  A VA 
medical examination will be required only if the evidence of 
record is insufficient to determine entitlement.  Thus, for 
instance, a medical opinion or treatment documentation from a 
private physician or private medical institution alone could 
support a compensation award (or denial).  See 38 C.F.R. 
§ 3.326 (b) and (c).  

In this case, the veteran maintains that he had been 
scheduled for a VA "compensation and pension" examination 
pertaining to his claim seeking service connection for a 
"stomach condition," which was later cancelled by the RO.  
See notice of disagreement dated in December 2001, and VA 
Form 9, dated in September 2002.  Indeed, the Board notes 
that the record contains the RO's notation concerning the 
cancellation of a VA medical examination for the "stomach 
condition" claim previously scheduled for August 2001, 
apparently because the RO concluded that there was adequate 
medical evidence in the record to render a decision without a 
VA examination specific to the "stomach condition" claim.  
(The record indicates that the veteran received several VA 
medical examinations (two in April 2000; one in May 2000).  
However, the reports of these examinations pertain to claims 
apparently unrelated to the instant one alleging a "stomach 
condition.")
  
The Board has reviewed all of the information and evidence of 
record in this case.  Service medical records indicate that 
the veteran entered service with normal clinical findings for 
the abdomen and viscera, and gastrointestinal system.  See 
Report of Medical Examination dated in December 1975.  In a 
Report of Medical History dated in December 1975, the veteran 
himself reported "good" health, and denied having had 
"[f]requent indigestion" or "[s]tomach, liver or 
intestinal trouble."  

However, the veteran apparently suffered stomach problems in 
service on numerous occasions.  In June 1978, the veteran was 
given a "voucher" for a purchase apparently related to 
treatment or care for food poisoning.  Further, several 
medical records for treatment and care at the U.S. Air Force 
Clinic at Hickham A.F.B. dated from June 1978 to the end of 
1979 provide that the veteran was seen for "upset stomach," 
"stomach cramps," abdominal pain, diarrhea, and vomiting.  
The veteran was diagnosed with acute, viral gastroenteritis 
in August 1978.  See Clinical Record Cover Sheet dated in 
August 1978.  Treatment notes dated in November 1979 indicate 
that an examiner recommended that the veteran be evaluated 
further to rule out the possibility of an ulcer or 
gastrospasm; however, there is no subsequent medical record 
dated within the first period of active duty (June 1976 to 
December 1979) indicating further medical examination in 
response to this recommendation.  

The veteran later served a second period of active duty from 
October 1981 to November 1998.  A Report of Medical 
Examination dated at the end of August 1981, apparently 
documenting an evaluation for re-enlistment purposes, notes 
normal clinical findings for the abdomen and viscera and the 
gastrointestinal system.  At that time, in a Report of 
Medical History dated in August 1981, the veteran himself 
specifically stated that he was in "good health," and 
denied having had "[f]requent indigestion" and "[s]tomach, 
liver or intestinal trouble."  A Supplemental Medical 
Screening Form attached to these enlistment documents further 
provides that the veteran denied having had stomach ulcers 
and "intestinal obstruction."       

However, in October 1985, the veteran received emergency care 
for, among other things, abdominal pain, nausea, and 
vomiting.  He was diagnosed with gastroenteritis, "probably 
viral."  See treatment notes and consultation sheets dated 
in mid-October 1985.  In 1990, the veteran reported having 
had diarrhea.  See medical care notes dated in October 1990.  
Subsequent service medical records indicate normal clinical 
findings for the abdomen and viscera, and gastrointestinal 
system.  See May 1995 Report of Medical Examination; and 
physical examination form completed at the Nellis A.F.B. in 
August 1998, noting no abnormal findings for the abdomen and 
gastrointestinal system.
  
There is no separation examination report for either period 
of active duty.  In fact, at the conclusion of the first 
period of active duty, the veteran signed a statement 
declining a separation examination (dated in December 1979).

In early 2001, the veteran apparently was seen for symptoms 
attributed to gastroenteritis.  See January 2001 "aftercare 
instructions" from Cookeville Regional Medical Center.  In 
May 2001, the veteran underwent an EGD and colonoscopy at 
Carthage General Hospital (surgeon - Dr. T. K.), which 
apparently included multiple gastric biopsies.  See Surgical 
Pathology Report and Report of Operation dated in May 2001.  
The pre-operative diagnosis was "bright red rectal bleeding, 
melena, and resistant indigestion."  See Report of 
Operation.  The Report further indicates that, post-
operation, the veteran was diagnosed with peptic ulcer 
disease, gastritis, and mild diffuse diverticulosis with mild 
internal hemorrhoids.      

In sum, the evidence of record indicates that the veteran (1) 
entered service with normal clinical findings concerning his 
abdomen and gastrointestinal system; (2) complained of, and 
was treated for, abdominal cramps, vomiting, diarrhea, and 
nausea on numerous occasions during service; and (3) 
currently is diagnosed with peptic ulcer disease, gastritis, 
and diverticulosis.  

Upon review of all the evidence, the RO concluded - correctly 
- that "there is no evidence of a chronic [stomach] 
disability related to active service."  See RO's rating 
decision dated in September 2001.  However, the Board finds 
the RO's statement in the rating decision that the veteran 
was not diagnosed with a "stomach condition" during the VA 
examination troubling in light of the record indicating that 
it apparently cancelled a previously scheduled VA examination 
for this claim.  While the Board acknowledges that the RO has 
discretion to determine that no VA examination is necessary 
to render a decision on a claim, it should not cite the lack 
of a diagnosis in a VA examination report as evidence 
supporting a denial, even in part, when no such examination 
took place.   

Moreover, the Board cannot ignore normal clinical findings 
pertaining to the veteran's abdomen and gastrointestinal 
system made upon service entrance and ample evidence of in-
service treatment of symptoms later attributed to 
gastroenteritis.  The Board is not qualified to render a 
medical opinion as to whether there is a relationship between 
the veteran's in-service complaints of vomiting, nausea, and 
abdominal pain (leading to in-service diagnosis of 
gastroenteritis) and currently diagnosed disorders of peptic 
ulcer disease, gastritis, and diverticulosis.  

In light of the above considerations, and to ensure that VA 
has met its duty to assist the veteran in fully developing 
the facts pertinent to the claim, the Board is of the opinion 
that a medical opinion on causal nexus or relationship, if 
any, between the stomach-related symptoms noted in service 
and currently diagnosed stomach/gastrointestinal disorders is 
warranted.  Accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO is to schedule the veteran for 
a VA medical examination to obtain an 
opinion as to the causal nexus or other 
relationship, if any, between in-service 
complaints of, and treatment for, 
vomiting, stomach pain, cramps, and 
nausea, and currently diagnosed disorders 
of peptic ulcer, gastritis, and 
diverticulosis.  The VA examiner should 
first be provided with a complete copy of 
the veteran's claim folder, including 
service medical records.   

2.  Following completion of the VA 
medical examination directed above, the 
RO is to associate the resulting 
examination report with the veteran's 
claim folder.    

3.  After any action or actions required 
by the submittal of information or 
evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
the RO should review all evidence 
associated with the claim folder 
subsequent to September 2002, when the 
Statement of the Case (SOC) was issued.  
If the decision remains in any manner 
adverse to the veteran, he should be 
furnished with a Supplemental SOC and 
with an appropriate period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that due process has been afforded to the veteran, and that 
the VA has provided sufficient assistance to the veteran in 
substantiating his claim.  No inferences as to the ultimate 
disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




